Citation Nr: 0717828	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including due to herbicide exposure.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hepatitis.  

4.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post-traumatic stress disorder (PTSD).  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for scar residuals of a shell fragment 
wound to the right upper lip.  

6.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a shell fragment wound to 
the left shoulder.  

7.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a shell fragment wound to 
the right shoulder.  

8. Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

By rating action in June 1971, the RO denied service 
connection for hepatitis.  The veteran was notified of this 
decision and did not appeal.  By rating action in July 1994, 
the RO found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hepatitis.  The veteran and his representative were notified 
of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO 
which, in part, denied service connection for hypertension, 
including as due to herbicide exposure and hemorrhoids; found 
that new and material evidence had not been submitted to 
reopen the claim for hepatitis; denied increased ratings for 
PTSD and residuals of a shell fragment scar on the right 
upper lip, each then rated 10 percent disabling, and for 
compensable evaluations for shell fragment wounds to the 
right and left shoulders.  

By rating action in December 2003, the RO granted increased 
ratings to 50 percent for PTSD, and to 10 percent each for 
shell fragment wounds to the right and left shoulders, each 
effective from the date of claim for increase.  In March 
2006, a hearing was held at the RO before the undersigned 
member of the Board.  

At the personal hearing in March 2006, the representative, 
for the first time, raised additional theories as to the 
etiology of the veteran's hypertension and hemorrhoids.  
Specifically, that the veteran's hypertension is secondary to 
his service-connected PTSD, and that his hemorrhoids may be 
secondary to unidentified medications taken for unidentified 
service-connected disabilities.  These additional secondary 
service connection claims have not been developed for 
appellate review.  However, the claims of service connection 
for hypertension due to herbicide exposure and for 
hemorrhoids on a direct basis have been fully developed for 
appellate review and have not been withdrawn by the veteran.  
Therefore, the issues as developed for appellate review will 
be adjudicated in this decision.  The recently raised claims 
of secondary service connection for hypertension and 
hemorrhoids are not inextricably intertwined with the issues 
currently on appeal and are referred to the RO for 
appropriate action.  

Finally, at the personal hearing, the veteran stated that 
since he had been working full-time for many years, he wished 
to withdraw his claim of entitlement to TDIU.  However, in a 
statement received at the Board in September 2006, the 
veteran raised a new claim of entitlement to TDIU.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  

The issues of increased ratings for PTSD and the right 
shoulders disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not manifest hypertension in service or 
within one year following separation from service, and there 
is no competent medical evidence that any current 
hypertension is related to exposure to herbicide agents.  

3.  The veteran's hemorrhoids were not manifested in service 
or until many years after discharge from service, and there 
is no competent medical evidence that any current hemorrhoids 
are related to service.  

4.  Service connection for hepatitis was last finally denied 
by an unappealed rating decision by the RO in July 1994.  

5.  The additional evidence received since the July 1994 
rating decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  

6.  The right upper lip, adherent scar is not elevated, 
depressed, or unstable, and does not exceed an area of 12 sq 
inches (77 sq. cm); there is no visible or palpable tissue 
loss, gross distortion or asymmetry or two or more 
characteristics of disfigurement, and does not cause any 
significant functional limitation.  

7.  The shell fragment scar of the left shoulder is 
manifested by a painful and tender scar, which is not poorly 
nourished with ulcerations, unstable, or adherent; there is 
no underlying soft tissue loss, frequent loss of skin, or 
functional limitation attributable to the scar.  

8.  At the personal hearing in March 2006, prior to the 
promulgation of a decision in the appeal, the veteran advised 
the Board that he wished to withdraw his appeal of his claim 
for TDIU.  

CONCLUSIONS OF LAW

1.  The veteran's hypertension is not due to disease or 
injury which was incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5106, 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303(c), 3.304, 3.307, 3.309 (2006).  

2.  The veteran does not have hemorrhoids due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & West 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  The July 1994 rating decision that denied service 
connection for hepatitis, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for hepatitis.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 
2002 & Supp. 2005); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.1105 (2006).  

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right upper 
lip are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.3, 4.10, 4.118, Part 4, including Diagnostic Code 
7800 (2006).  

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left shoulder 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 
4.10, 4.118, Part 4, including Diagnostic Code 7805 (2006).  

7.  The criteria for withdrawal of a Substantive Appeal of 
the claim for TDIU, by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002)

The United States Court of Appeals for Veterans Claims 
(hereinafter the "Court") has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In July 2002 (and prior to the initial adjudication of the 
claims) the RO sent the veteran a letter which informed him 
of the evidence necessary to establish service connection for 
hypertension and hemorrhoids, and to reopen the claim of 
service connection hepatitis.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letter informed him of what evidence VA 
would obtain and what evidence he should submit, and also 
requested that he provide any medical evidence in his 
possession that pertained to the claims.  

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date if service connection was established, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board has 
concluded that the evidence is against the claims of service 
connection for hypertension and hemorrhoids, to reopen the 
claim of service connection hepatitis and for an increased 
rating for the left shoulder disability.  The veteran was 
also provided with the pertinent criteria for establishing a 
higher rating for the left shoulder disability.  With respect 
to the increased rating claim, the Board finds that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Regarding the 
claims to establish service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning VA's duty to assist claimants, it is noted that 
the veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran also testified at a 
hearing before the undersigned at the RO in March 2006.  
There is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2006).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  

Hypertension

Concerning the veteran's claim of service connection for 
hypertension secondary to exposure to herbicides, it is clear 
that the disability is not listed among those subject to 
presumptive service connection on the basis of exposure to 
herbicides.  Thus, presumptive service connection for 
hypertension due to herbicide exposure is not warranted.  
McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 
3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds Brock v. 
Gober, 222 F.3d 988 (Fed. Cir. 2000).  

As noted above, direct service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The service medical records, including the veteran's 
separation examination in February 1971, are negative for any 
complaints, treatment, abnormalities, or diagnoses referable 
to any cardiovascular disorder, including hypertension.  The 
veteran's blood pressure at separation was 110/80, and a 
chest x-ray study was negative.  

Likewise, there were no complaints, abnormalities, or 
diagnosis of any cardiovascular problems, including 
hypertension when examined by VA in May 1971.  Examination of 
the veteran's cardiovascular system was normal and a chest x-
ray study was negative.  

The first objective evidence of an elevated blood pressure 
reading was on a VA progress note in February 1993.  At that 
time, the veteran was seen for an unrelated problem and his 
blood pressure was recorded as 159/87.  The veteran made no 
mention of any cardiovascular problems and no other pertinent 
abnormalities were noted at that time.  VA outpatient records 
in December 1993, showed that the veteran was evaluated for a 
self-described history of chest pains for two to three years.  
The assessment on a January 1994 progress note included 
atypical chest pain and labile increased blood pressure.  The 
first diagnosis of hypertension was shown on a VA progress 
note in April 2002; however, earlier progress notes beginning 
in August 2001, showed that he was taking Hydrochlorothiazide 
for control of his blood pressure.  

In the instant case, the veteran does not contend nor is 
there any competent medical evidence to suggest that the 
veteran's current hypertension was present in service or 
manifested until more than 20 years after his discharge from 
service.  

While the veteran believes that his current hypertension may 
be related to exposure to herbicides, as a layperson, he is 
not competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  Moreover, hypertension is not a disease 
which is subject to the presumption of service connection due 
to exposure to herbicides.  38 C.F.R. § 3.309(e).  

Inasmuch as there is no evidence of hypertension in service 
or within one year of discharge from service, and no 
competent medical evidence relating his current hypertension 
to military service, the Board finds no basis to grant 
service connection.  



Hemorrhoids

The veteran does not contend nor do the service medical 
records show any complaints, treatment, abnormalities, or 
diagnosis of hemorrhoids in service.  Rather, the veteran 
contends that the stress of having served in combat caused 
him to develop hemorrhoids several years after his separation 
from service.  At the personal hearing in March 2006, the 
veteran testified that he developed hemorrhoids two to three 
years after service.  (T p.14).  However, the Board notes 
that there is no evidence of any complaints or clinical 
findings of hemorrhoids on any VA examination or outpatient 
note until 2001.  (See October 2001 VA outpatient note).  

While the veteran believes that his hemorrhoids are related 
to service, he has not presented any competent medical 
evidence to support that assertion.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the veteran is competent 
to relate that he experienced symptoms in service, he is not 
a medical professional competent to offer an opinion as to 
the nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of any evidence of hemorrhoids in service, or 
competent evidence of a medical nexus between the veteran's 
current hemorrhoids and military service, the Board finds no 
basis for a favorable disposition of the veteran's appeal.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for hepatitis was last 
finally denied by the RO in July 1994.  There was no appeal 
of this rating decision, and it became final one year from 
the date of notification of the rating action.  Therefore, 
the laws and regulations governing finality and reopening of 
previously disallowed claims are pertinent in the 
consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

The evidence of record at the time of the June 1971 rating 
decision that, in part, denied service connection for 
hepatitis, included the veteran's service medical records and 
a March 1971 VA examination report.  

The service medical records showed that the veteran was 
hospitalized for symptoms thought to be due to hepatitis in 
August 1970.  On admission, the veteran had elevated 
laboratory studies, including SGOT, alkaline, and bilirubin.  
His symptoms and findings progressively improved and he was 
subsequently discharged to duty in October 1970.  The 
diagnosis was infectious hepatitis (epidemic).  Other than a 
history of hepatitis noted on his separation examination in 
February 1971, there were no findings or evidence of any 
residuals of infectious hepatitis, and serology studies were 
non-reactive.  

The March 1971 VA examination report showed no objective 
evidence of hepatitis and all laboratory findings, including 
urinalysis and blood chemistry studies were within normal 
limits.  The diagnoses included hepatitis, resolved, no 
residuals.  

Based on the above, the RO denied service connection for 
hepatitis in June 1971, on the basis that there was no 
evidence of any signs, symptoms, or residuals of hepatitis.  
The veteran was notified of the decision and did not appeal.  

The evidence of record at the time of the July 1994 rating 
decision included VA outpatient notes from 1993 to 1994, and 
a May 1994 VA examination report.  

The VA progress notes and May 1994 VA examination reports 
showed no complaints, abnormalities, or diagnosis referable 
to symptoms or residuals of hepatitis.  

Based on the above, the RO denied the veteran's request to 
reopen the claim of service connection for hepatitis in July 
1994.  The veteran and his representative were notified of 
the decision and did not appeal.  

The evidence added to the record since the July 1994 rating 
decision included numerous VA outpatient progress notes from 
2001 to 2005, VA examination reports dated in October 2002, 
November 2003, and March and October 2005, a statement from 
the veteran's wife, and a transcript of the March 2006 
personal hearing.  

The statement from the veteran's wife did not offer any 
information concerning the issue of hepatitis.  Likewise, the 
VA examinations reports pertained to the veteran's shell 
fragment wounds and psychiatric disorder and did not include 
any laboratory findings for hepatitis.  Similarly, most of 
the VA outpatient notes were for treatment of unrelated 
maladies.  However, the reports included several blood 
chemistry and urinalysis studies in 2003, but they did not 
reveal any evidence of hepatitis.  An August 2003 study 
indicated that the veteran was negative for hepatitis C 
antibodies.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information showing that the veteran has any 
residuals of hepatitis.  On the contrary, VA laboratory 
studies in August 2003 showed that he was negative for 
hepatitis C antibodies.  

The evidence previously reviewed showed that while the 
veteran was treated for infectious hepatitis (epidemic) in 
service, there has been no objective evidence of any signs, 
symptoms, or manifestations of hepatitis since his discharge 
from service.  As a whole, the additional medical records are 
essentially cumulative and redundant of information 
previously considered and do not show any current evidence of 
hepatitis.  

At the personal hearing, the veteran testified that he was 
told by VA doctors that liver function studies were negative.  
The veteran did not respond to direct questions from his 
representative concerning any specific problems that he had 
and stated only that he was told in service that he could not 
give blood because he had hepatitis.  

In any event, the veteran, as a layperson, is not competent 
to offer a medical opinion, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional evidence does not offer any new 
probative information showing that the veteran has hepatitis 
or any residuals thereof at present, and is essentially 
cumulative of evidence already of record.  The Board finds 
that the additional evidence is not new and material, since 
it does not include competent medical findings showing that 
the veteran has any residuals of hepatitis.  The medical 
reports do not offer any new probative information and are 
merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for hepatitis has not been presented.  

Increase Ratings -In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

With respect to the left shoulder disability, the Board notes 
that the rating criteria for disabilities of the skin were 
revised, effective August 30, 2002.  In general, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, VA must consider both versions and apply 
the one most favorable to the veteran.  VAOPGCPREC 7-2003 
(November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria and determined that a higher rating for the scar 
residuals on the right upper lip and left shoulder was not 
warranted under either.  The veteran and his representative 
were provided both sets of criteria and were given an 
opportunity to respond.  Accordingly, the veteran will not be 
prejudiced by the Board's review of these issues as due 
process requirements have been met.  VAOPGCPREC 11-97 at 3-4; 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
7-2003.  

Right Upper Lip Scar

The service medical records showed that the veteran sustained 
shell fragment wounds to the right upper lip and both 
underarms from a mortar explosion in August 1969.  There was 
no nerve or artery involvement from any of the shell fragment 
injuries and no significant medical treatment was required 
for the two "punctate" wounds to the right and left 
shoulders.  The lip wound was debrided and closed with 
sutures, and the stitches were removed five days later.  The 
veteran subsequently underwent plastic surgery for the lip 
scar in December 1970.  Except for the small scars and some 
bilateral shoulder pain, his separation examination in 
February 1971, was within normal limits.  

By rating action in June 1971, the RO granted service 
connection for residuals of shell fragment wounds to the 
right upper lip, rated 10 percent disabling, and the right 
and left shoulders, rated noncompensably disabling, and those 
ratings remained in effect until the filing of this claim in 
July 2002.  

The veteran is currently assigned a 10 percent evaluation for 
the shell fragment scar on the right upper lip under the 
provisions of Diagnostic Code (DC) 7800 for disfigurement of 
the head, face, or neck.  Under the old criteria for 
disfiguring scars of the head, face, and neck, a 10 percent 
evaluation was assigned for moderate disfiguring scars, and a 
20 percent rating for severe scarring, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent evaluation required complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  (In effective 
prior to August 30, 2002).  Note: When in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under DC 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  

Under the revised DC 7800, a higher rating of 30 percent 
maybe assigned with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features or; with four or five characteristics 
of disfigurement.  An 80 percent rating requires three or 
more features or paired sets of features or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118.  

The 8 characteristics of disfigurement include the following: 
a scar of 5 inches or more (13 cm.) in length; a scar at 
least 1/4 inch (0.6 cm) wide at the widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding 6 sq. inches (39 sq. cm); skin texture 
abnormal (irregular, atrophic, shinny, scaly, etc.) in an 
area exceeding 6 sq. inches (39 sq. cm); underlying soft 
tissue missing in an area exceeding 6 sq. inches (39 sq. cm); 
skin indurated and inflexible in an area exceeding.  

In this case, the clinical findings from all three VA scar 
examinations conducted during the pendency of this appeal 
have consistently shown that the residuals of the right upper 
lip scar do not satisfy the criteria for a rating in excess 
of the 10 percent evaluation currently assigned under either 
the old or the revised rating criteria.  Under the old 
criteria, the clinical findings and the minimal disfigurement 
does not satisfy the criteria for a rating higher than 10 
percent.  Furthermore, there was no tissue loss, 
cicatrization, marked discoloration, color contrast, or the 
like so as to warrant submission for central office rating.  
The.75-cm linear scar was not readily apparent on 
examination, and does not interfere with the veteran's 
speech, swallowing, or mastication.  Other than pain and 
possible adherence of the scar to the underlying tissue, 
there were no significant abnormalities or functional 
impairment.  The skin texture and pigmentation (color) were 
normal and there was no elevation or depression of the 
surface contour of the scar.  The scar was not unstable, and 
there was no inflammation, edema, keloid formation, 
induration, or inflexibility.  There was no gross distortion 
or asymmetry of the right upper lip nor were there two or 
more characteristics of disfigurement.  Furthermore, the scar 
does not cause any significant functional limitation.  Thus, 
an evaluation in excess of 10 percent is not warranted under 
either the old or the revised rating criteria for DC 7800.  

Under the rating criteria for scars other than the head, 
face, or neck, that are deep or that cause limited motion, 
the scars must be a minimum of 6 inches square or more.  
Here, the right upper lip scar did not exceed an area of 6 
square inches (39 cm.).  Therefore, a rating in excess of 10 
percent, under DC 7801, is not warranted in this case.  See 
38 C.F.R. § 4.118 (2006).  

Finally, there is no evidence of any neurological or 
functional impairment of the (facial) cranial nerve, or any 
interference with mastication, speech, or function of the 
tongue.  Thus, a separate evaluation under any other 
potentially applicable diagnostic codes associated with 
muscle injuries and their residual effects is not warranted.  
38 C.F.R. §§  4.55, 4.56, 4.73, 4.125a, DCs 5325, 8207.  

Left Shoulder Disability

The veteran's shoulder disability was examined by VA on three 
occasions during the pendency of this appeal.  The clinical 
and diagnostic findings from those examinations were not 
materially different and showed no limitation of motion or 
function of the left shoulder due to the shrapnel wound or 
residual scar.  When examined by VA in October 2002, there 
was a 1-cm freely mobile scar on the left shoulder just 
inferior to the axilla over the latissimus dorsi muscle, 
laterally.  The scar was hyperpigmented compared to the rest 
of his skin and was moderately tender to palpation.  The 
examiner commented that the scar did not cause any limitation 
of motion of the left shoulder.  

On VA orthopedic examination in November 2003, the examiner 
noted that the veteran had limitation of motion in the left 
shoulder and bicipital tendonitis and acromioclavicular joint 
arthrosis in both shoulders, but opined that the shell 
fragment wounds did not involve either acromioclavicular 
joints.  

On VA muscle examination in October 2005, the examiner noted 
that the left shoulder scar was deep with underlying soft 
tissue loss, painful to palpation, and adherent to the 
underlying tissue.  There was no inflammation, edema, keloid 
formation, ulceration or skin breakdown.  There was slight 
elevation of the surface contour of the scar, but no 
induration, inflexibility, or limitation of function of the 
left shoulder.  X-ray studies of the left shoulder revealed 
no evidence of retained metallic foreign bodies.  

As indicated above, the veteran was assigned a 10 percent 
evaluation for residuals of a shell fragment wound to the 
left shoulder by rating action in December 2003 under DC 
7804, for superficial scars that are painful on examination.  
The 10 percent evaluation is the highest rating possible 
under this provision of the rating code.  

Absent limitation of motion of the left shoulder due to the 
scar, which is not present in this case, the only other 
potentially applicable rating code which provides a higher 
evaluation is DC 7801.  Under the revised DC 7801, a higher 
rating of 20 percent maybe assigned for a scar other than 
head, face, or neck, that is deep or that causes limited 
motion, and exceeds and area of 12 sq. inches (77 sq. cm.).  

Applying the clinical findings to the rating criteria, the 
Board finds that under either the old or revised diagnostic 
criteria, the left shoulder does not cause any limitation or 
motion, or exceed an area of 12 sq. inches or 77 sq. cm. so 
as to warrant a higher evaluation under DC 7805 or DC 7801, 
respectively.  Thus, an evaluation in excess of 10 percent is 
not warranted under any of the potentially applicable 
diagnostic code associated with scars and their residual 
effects.  38 C.F.R. § 4.118.  

The Board has also considered whether an evaluation in excess 
of 10 percent may be assigned under any of the rating codes 
for muscle injuries.  However, objective findings on the 
three VA examinations have not shown more than slight muscle 
damage.  

Residuals of gunshot wounds are evaluated on the basis of the 
following factors: The velocity, trajectory and size of the 
missile which inflicted the wounds; extent of the initial 
injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current 
objective clinical findings.  All such evidence serves to 
define slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma.  38 C.F.R. 
§ 4.56 (2006).  

The initial injury did not involve a through and through or 
deep penetrating wound, residuals of debridement, or 
prolonged infection.  There was no evidence of a loss of deep 
fascia or muscle substance, or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Thus, the competent medical evidence does 
not show muscle damage consistent with criteria that is 
indicative of more than slight muscle damage.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301-5304 (2006).  Accordingly, the 
Board must conclude that the veteran's injury is not 
manifested by the objective findings necessary for an 
evaluation in excess of the 10 percent rating currently 
assigned.  

TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal of the claim for TDIU and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the claim for 
TDIU, and this issue is dismissed.  


ORDER

Service connection for hypertension, including due to 
herbicide exposure, is denied.  

Service connection for hemorrhoids is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for hepatitis the appeal is 
denied.  

An increased rating for scar residuals of a shell fragment 
wound to the right upper lip is denied.  

An increased rating for residuals of a shell fragment wound 
to the left shoulder is denied.  

The appeal of the claim for TDIU, is dismissed.  


REMAND

Concerning the claims for increased ratings for the veteran's 
right shoulder and PTSD, the Board finds that the medical 
evidence as currently constituted in the record is does not 
provide a clear picture as to the extent and severity of the 
two disabilities.  

As to the right shoulder disability, the Board notes that 
while the recent VA muscle examination indicated that there 
was no actual limitation of motion in the right shoulder, the 
examiner opined that there was some functional limitation due 
to pain on active range of motion.  However, the examiner did 
not indicate the extent of the functional impairment in terms 
of degrees of loss of motion.  Thus, the Board is unable to 
determine whether the reported functional loss is 
commensurate with the criteria for a higher evaluation under 
DC 5201.  See 38 C.F.R. § 4.71a (2006).  In this regard, the 
Board notes that the November 2003 VA orthopedic examination 
showed significant limitation of motion in the right shoulder 
which the examiner opined was due to bicipital tendonitis and 
acromioclavicular joint arthrosis.  The examiner specifically 
noted that the shell fragment scar did not cause any 
limitation of motion in the right shoulder.  Therefore, on 
remand, the examiner must attempt to differentiate any 
identified actual limitation of motion in the right shoulder 
due to the unrelated orthopedic manifestations from any 
functional limitation due to impairment from muscle damage as 
a result of the shell fragment injury.  

Concerning the veteran's PTSD, the evidentiary record 
indicates that he is no longer employed as a teacher, 
apparently due to a worsening of his symptoms of PTSD.  A 
private psychiatric evaluation in February 2006 indicated 
that the veteran was forced to retire in May 2006, because he 
could no longer handle the stress of working due to his PTSD.  
Given the veteran's recent loss of employment reported due to 
a worsening of his PTSD symptomatology, the Board finds that 
additional development should be undertaken prior to 
appellate review.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any right shoulder problems and PTSD 
since October 2005.  After securing the 
necessary release, the AMC should attempt 
to obtain copies of all medical records 
from the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

2.  An up-to-date employment statement 
should be completed by the veteran and 
returned to the VA.  Specifically, VA 
needs verification of time lost from work 
due to his PTSD and the effect it had on 
his ability to carry out his employment 
duties.  If special concessions were made 
by his former employer because of his 
PTSD, this information is also needed.  
If VA is unable to obtain this 
information, the veteran should be so 
notified and given an opportunity to do 
so.  

3.  The veteran should be afforded a VA 
examination to determine the extent and 
current severity of any residuals of the 
shell fragment wound to the right 
shoulder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  Range of 
motion of the shoulder in degrees should 
be reported.  The examiner should 
identify the specific muscle(s) injured 
by the shell fragment wound.  The 
examiner should also indicate whether 
there is any weakened movement, including 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain with use, due to 
the shell fragment injury of the right 
shoulder, and provide an opinion as to 
how these factors result in any 
limitation of motion.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should describe the findings in detail 
and provide a complete rationale for all 
opinions and conclusions; any opinion 
should be supported by reference to 
specific medical records on file.  The 
examiner should be advised that all 
manifestations covered in the Rating 
Schedule must be addressed so that the 
Board may rate the veteran in accordance 
with the specified criteria.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that his failure to report for a 
scheduled examination without good cause 
may have an adverse effect on his claims.  

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if the examiners 
have provided a response to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on 
the claim since the most recent SSOC in 
November 2005, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


